DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-21-22.
Applicant’s election without traverse of claims 1-17 in the reply filed on 1-21-22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to “a target portion”/”the target portion” multiple times in claims 1, 3-4 and 7, however “a plurality of target portion” encompassing multiple “target portions” is earlier recited and it is uncertain as to which is being referenced in subsequent  lines, see MPEP 2173.05(e). 
Additionally, claim 1 recites “acquiring …a remaining moving amount… increasing the ejection pressure … when the remaining moving amount is within a first range…; and lowering the ejection pressure … when the remaining moving amount is out of the first range”. The acquiring step requires only one moving amount to be determined whereas the increasing and decreasing step as recited require two acquiring steps, one where the remaining moving amount is within a first range and one where the remaining moving amount is out of the first range. Therefore, it is unclear if the claim requires two acquiring steps and both the increasing and lowering of pressure, or a single acquiring step and either an increasing of pressure or a lowering of pressure depending on the resulting “remaining moving amount” value.
The remaining claims are rejected as being dependent on an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zippel et al. US 2018/0043403 (US’403) in view of Reverberi et al. US 2004/0016821 (US’821).

Regarding claim 1, US’403 teaches a method and a cleaning system for machine-cleaning workpieces and/or machine components received in at least one partly open cleaning chamber (abstract). US’403 further teaches the lance device 6 can be designed to create a pulsing cleaning flow 6.1, that is to say a cleaning flow with a varying flow pressure (para. 45). alternatively or cumulatively, the lance device 6 can be designed to create at least one cleaning flow 6.1, which is constructed as a particle flow for spraying the outer contour of the workpieces or machine components 11. For this purpose, the lance device 6 can in particular create a cleaning flow 6.1, which can be constructed as a suction jet flow and/or a sandblasting flow and/or a shot-peening flow and/or a water-jet-deburring flow (a jet of a cleaning liquid from a nozzle) (para. 47). Depending on the surface quality or structure, a plurality of cleaning sections 28 (target region) on the three-dimensional outer contour are therefore defined individually for the component or workpiece, specifically depending on the testing requirements for the residual dirt analysis, and based on that the control routine STR for guiding the lance device 6 by the guiding and moving device 7 is created, which guides the lance device 6 at least to the determined cleaning sections 28 and subsequently loads the respective cleaning section 28 with a or a specially selected cleaning flow 6.1 in a targeted manner (moving the nozzle so that the jet collides with a plurality of target portions of a workpiece) (para. 60). predefined cleaning steps and/or cleaning flows 6.1 can be assigned to the predetermined contour sections 27.1 (target position) and/or surface sections 27.2 of the three-dimensional outer contour of workpieces or machine components 11, which can then be loaded by the control routine STR and executed in the processor unit 10.1. Also, in addition to the dimensioning of the cleaning section 28, the type and quality of the cleaning flow 6.1 and/or the angle of incidence and/or the distance of the cleaning nozzle from the cleaning section 28 can also be predetermined on the basis of such control modules for the different contour sections 27.1 and/or surface sections 27.2. The cleaning process to be carried out at a cleaning section 28 can therefore be determined individually by the respective control module SM (para. 62). Since the method operates a control routine STR for guiding the lance device the method would include (acquiring, based on the current position, a remaining moving amount to a target position). Further, the cleaning flow is varied and selected individually for each cleaning section 28, once the lance is moved to the cleaning section the control routine selects the necessary flow and performs the cleaning (para. 60-62 see fig. 2) Therefore, US’403 further teaches, increasing and lowering the pressure of the flow 6.1 based on the location the lance is treating, which would require raising the pressure when the lance is approaching the cleaning section 27.1 in region 28 and lowering the pressure when it is moved away from the cleaned sections which reads on determining whether the current position is within a target region corresponding to the target portion; ejecting the jet having an ejection pressure of a first pressure when the current position is within the target region; ejecting the jet having the ejection pressure of a second pressure that is lower than the first pressure when the current position is other than the target region, the second pressure being the ejection pressure configured to reach the first pressure within a predetermined period during which the nozzle moves between the two of the target portions among the plurality of the target portions; increasing the ejection pressure toward the first pressure when the remaining moving amount is within a first range from the target position; and lowering the ejection pressure toward the second pressure when the remaining moving amount is out of the first range. Therefore, US’403 teaches a cleaning method, comprising: generating a jet of a cleaning liquid from a nozzle; moving the nozzle so that the jet collides with a plurality of target portions of a workpiece; acquiring a current position of the nozzle; acquiring, based on the current position, a remaining moving amount to a target position; determining whether the current position is within a target region corresponding to the target portion; ejecting the jet having an ejection pressure of a first pressure when the current position is within the target region; ejecting the jet having the ejection pressure of a second pressure that is lower than the first pressure when the current position is other than the target region, the second pressure being the ejection pressure configured to reach the first pressure within a predetermined period during which the nozzle moves between the two of the target portions among the plurality of the target portions; increasing the ejection pressure toward the first pressure when the remaining moving amount is within a first range from the target position; and lowering the ejection pressure toward the second pressure when the remaining moving amount is out of the first range.

US’403 does not teach a positive displacement pump.

US’821 teaches device for varying the delivery pressure of a jet washer comprising a positive-displacement pump operated by a single-phase electric motor powered by alternating current and having a delivery nozzle of predetermined cross-section, and electronic means for controlling and regulating the motor feed voltage to vary its speed of rotation (abstract). US’821 further teaches an object of this invention is to overcome the drawbacks of the known art within the context of a simple, rational and low-cost solution. The invention attains this and other objects by providing a system for regulating the delivered fluid pressure on the basis of the r.p.m. of the electric motor operating the positive-displacement pump (para. 1-3). Therefore, US’821 teaches that positive displacement pumps can be used to deliver a varying pressure to a jet washing nozzle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’403 to include a positive displacement pump because US’821 teaches that positive displacement pumps can be used to deliver a varying pressure to a jet washing nozzle and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 2, the modified method of US’403 teaches the method of cleaning according to claim 1. As discussed above with regard to claim 1, the method of US’403 operates a control routine for guiding the lance device. The cleaning flow is varied and selected individually for each cleaning section 28, once the lance is moved to the cleaning section the control routine selects the necessary flow and performs the cleaning which would require raising the pressure when the lance is approaching the cleaning section 27.1 in region 28 and lowering the pressure when it is moved away from the cleaned sections (para. 60-62 see fig. 2) Therefore, the modified method of US’403 further teaches, acquiring, based on the current position, a moved amount of the nozzle from a start position; and lowering the ejection pressure toward the second pressure when the remaining moving amount is out of the first range and the remaining moving amount is out of a second range from the start position.

Regarding claims 3-4, 8 and 12-14, the modified method of US’403 teaches the method of cleaning according to claims 1-2. US’403 further teaches the lance device can advantageously be moved in a controlled manner along the outer contour of the workpiece or machine component to be cleaned by means of a guiding and moving device, specifically depending on a control routine executed in a control unit, wherein, depending on the testing requirements for the residual dirt analysis of workpieces or machine components for the workpiece or machine component to be cleaned in each case, a plurality of cleaning sections are defined individually on the three-dimensional outer contour and the control routine is created on the basis thereof. Subsequently, the lance device is guided in a controlled manner by means of the guiding and moving device at least onto the determined cleaning sections and the respective cleaning section is loaded with the cleaning flow in a targeted manner (para. 9). Therefore, the movement of the lancing device is controlled based on the residual dirt analysis of workpieces or machine components for the workpiece or machine component to be cleaned and selection of the pressure, and movement speed at any particular location of the workpiece should be optimized based on the necessary cleaning routine.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’403 to include ejecting the jet at the first pressure from the nozzle when the nozzle moves along the target position at a constant speed , with regard to claim 3 and 4 and wherein the second pressure is given by a function of the first pressure, with regard to claims 8 and 12-14 because US’403 teaches the movement of the lancing device is controlled based on the residual dirt analysis of workpieces or machine components for the workpiece or machine component to be cleaned and selection of the pressure, and movement speed at any particular location of the workpiece should be optimized based on the necessary cleaning routine and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Regarding claims 5 and 11, the modified method of US’403 teaches the method of cleaning according to claims 2 and 4. US’403 further teaches that the cleaning process to be carried out at a cleaning section 28 can therefore be determined individually by the respective control module SM (para. 62). the lance device 6 can be designed to create a pulsing cleaning flow 6.1, that is to say a cleaning flow with a varying flow pressure (para. 45). The control routine STR for guiding the lance device 6 by the guiding and moving device 7 is created, which guides the lance device 6 at least to the determined cleaning sections 28 and subsequently loads the respective cleaning section 28 with a or a specially selected cleaning flow 6.1 in a targeted manner (para. 60). Therefore, US’403 teaches setting a target pressure to the first pressure when the remaining moving amount is within the first range, or when the remaining moving amount is out of the first range and the moved amount is within the second range, otherwise, setting the target pressure to the second pressure, with regard to claims 5 and 11.

The modified method of US’403 does not teach performing a feedback control of the ejection pressure so that a difference between the ejection pressure and the target pressure becomes zero.

However, since the method of US’403 is a automated cleaning method that can change the flow pressure based on the control routine selected for treating individual areas of a workpeice, it would be obvious to perform feedback control of the pressure to insure that the correct cleaning process is being performed for each selected area.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’403 to include performing a feedback control of the ejection pressure so that a difference between the ejection pressure and the target pressure becomes zero, with regard to claim 3 and 4 and wherein the second pressure is given by a function of the first pressure, with regard to claims 5 and 11 because US’403 teaches the method is a automated cleaning method that can change the flow pressure based on the control routine selected for treating individual areas of a workpiece and it would be obvious to perform feedback control of the pressure to insure that the correct cleaning process is being performed for each selected area of the workpeice

Regarding claim 6, the modified method of US’403 teaches the method of cleaning according to claims 5. US’403 further teaches the control routine STR for guiding the lance device 6 by the guiding and moving device 7 is created, which guides the lance device 6 at least to the determined cleaning sections 28 and subsequently loads the respective cleaning section 28 with a or a specially selected cleaning flow 6.1 in a targeted manner (para. 60). Since the control routine move the lance and subsequently loads the cleaning section with the selected cleaning flow, the control routine includes starting and stopping the flow, which reads on starting the feedback control in response to an ejection start command; and stopping the feedback control in response to an ejection stop command to stop the rotation of the positive displacement pump or to set an idling rotation speed.

Regarding claims 7 and 15-17, the modified method of US’403 teaches the method of cleaning according to claims 5 and 6. US’403 further teaches the lance device can advantageously be moved in a controlled manner along the outer contour of the workpiece or machine component to be cleaned by means of a guiding and moving device, specifically depending on a control routine executed in a control unit, wherein, depending on the testing requirements for the residual dirt analysis of workpieces or machine components for the workpiece or machine component to be cleaned in each case, a plurality of cleaning sections are defined individually on the three-dimensional outer contour and the control routine is created on the basis thereof. Subsequently, the lance device is guided in a controlled manner by means of the guiding and moving device at least onto the determined cleaning sections and the respective cleaning section is loaded with the cleaning flow in a targeted manner (para. 9). Therefore, the movement of the lancing device is controlled based on the residual dirt analysis of workpieces or machine components for the workpiece or machine component to be cleaned and selection of the pressure, and movement speed at any particular location of the workpiece should be optimized based on the necessary cleaning routine.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’403 to include ejecting the jet at the first pressure from the nozzle when the nozzle moves along the target position at a constant speed , with regard to claim 7 and wherein the second pressure is given by a function of the first pressure, with regard to claims 15-17 because US’403 teaches the movement of the lancing device is controlled based on the residual dirt analysis of workpieces or machine components for the workpiece or machine component to be cleaned and selection of the pressure, and movement speed at any particular location of the workpiece should be optimized based on the necessary cleaning routine and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US’403 in view of US’821 as applied to claim 1 above, and further in view of Hine et al. US 4,572,218 (US’218).

Regarding claims 9-10, the modified method of US’403 teaches the method of cleaning according to claims 1.

The modified method of US’403 does not teach wherein when the ejection pressure increases toward the first pressure, the ejection pressure is performed by proportional control when the ejection pressure is lower than a first threshold that is in the vicinity of the first pressure and lower than the first pressure, and the ejection pressure is performed by PI control when the ejection pressure exceeds the first threshold, with regard to claim 1 and wherein when the ejection pressure is lowered toward the second pressure, the ejection pressure is performed by proportional control when the ejection pressure is equal to or higher than a second threshold that is in the vicinity of the second pressure and larger than the second pressure, and the ejection pressure is performed by PI control when the ejection pressure is lower than the second threshold, with regard to claim 10.

US’218 teaches a system of separate steam and water sprays (col. 1). US’218 further teaches the flow of water into the water main 42 and then headers 48 and 54 is by a means of a positive displacement pump (not shown) driven by a variable speed drive in a conventional manner. The speed at which the pump is driven is controlled by a control system illustrated in FIG. 5, in which a moisture signal is transmitted from a moisture sensor 68 in an outer control loop 66, to a summer 70 which generates a moisture error signal. This signal is transmitted to a 3-mode moisture controller 72, designated a PID algorism. This is a conventional designation for a 3-mode controller, the letters PID standing for proportional control, integral control, and derivative control. Its output is proportional to error (proportional control), and proportional to time integrated with error in the sense that the longer the error, the more the output increases (integral control). The derivative control output is, in a sense, an anticipation of what is about to occur, functioning to somewhat dampen the output. The combined output provides a pump speed set point which is transmitted to summer 74. The summer 74 also receives a speed signal from pump speed sensor 76, via inner loop 78, and generates a speed error signal which is transmitted to a 2-mode speed controller 80, designated PI Algorism, which controls actual speed of the positive displacement pump (col. 5). Therefore, US’218 teaches that positive displacement pumps are conventionally operated by proportional control and PI control by using control signals to determine the operating speed of the pump.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’403 to include wherein when the ejection pressure increases toward the first pressure, the ejection pressure is performed by proportional control when the ejection pressure is lower than a first threshold that is in the vicinity of the first pressure and lower than the first pressure, and the ejection pressure is performed by PI control when the ejection pressure exceeds the first threshold, with regard to claim 1 and wherein when the ejection pressure is lowered toward the second pressure, the ejection pressure is performed by proportional control when the ejection pressure is equal to or higher than a second threshold that is in the vicinity of the second pressure and larger than the second pressure, and the ejection pressure is performed by PI control when the ejection pressure is lower than the second threshold, with regard to claim 10 because US’218 teaches that positive displacement pumps are conventionally operated by proportional control and PI control by using control signals to determine the operating speed of the pump.

Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713